Citation Nr: 0425516	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  01-08 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lung disability.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
stomach disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to July 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which denied the benefits sought on 
appeal.

This matter was previously before the Board and denied in an 
October 2002 decision.  The veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an Order dated October 2003, the Court vacated 
the Board's decision, and remanded the matter to the Board 
for actions consistent with the parties' Joint Motion for 
Remand and to Stay Proceedings (Joint Motion).

The Court remanded to the Board, because it failed to 
sufficiently articulate its reasons and bases for the 
findings that the appellant was properly notified of the 
notice provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

?	A remand is necessary in this case for further 
development and adjudication pursuant to the amended 
duty to notify requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, the final 
regulations are effective November 9, 2000, and "merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  See 66 Fed. Reg. at 45,629.  
With respect to claims to reopen based on the submission of 
new and material evidence, the final regulations now provide 
for a duty on the part of VA to assist a claimant in 
obtaining certain records.  In addition, the definition of 
"new and material evidence" contained in 38 C.F.R. 
§ 3.156(a) was amended, effective August 29, 2001.  

In order to ensure that all due process requirements are 
satisfied, this appeal is REMANDED to the RO for the 
following:

1.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the veteran's 
claim.  In applying the provisions of 
VCAA, the veteran must be informed that 
he should submit any medical evidence he 
has that relates his current conditions 
to his service-connected disability.

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




